      Case 2:19-cv-05395-DLR Document 46 Filed 03/10/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Advanced Reimbursement Solutions LLC, et        No. CV-19-05395-PHX-DLR
     al.,
10                                                   ORDER
                  Plaintiffs,                        (ERISA CASE)
11
     v.
12
     Aetna Life Insurance Company, et al.,
13
                  Defendants.
14
15
16         The Court has reviewed the parties’ Joint Stipulated Motion to Extend Deadline for
17   Advanced Reimbursement Solutions, LLC to Respond to Counterclaimant’s First
18   Amended Counterclaim. (Doc. 43.) For good cause shown,
19         IT IS ORDERED extending the deadline for Plaintiff//Counter-defendant
20   Advanced Reimbursement Solutions, LLC to respond to Counterclaimant’s First Amended
21   Counterclaim to March 30, 2020.
22         Dated this 9th day of March, 2020.
23
24
25                                              Douglas L. Rayes
                                                United States District Judge
26
27
28
